MEMORANDUM OPINION
                                          No. 04-11-00784-CR

                                       IN RE Harold BOWENS

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 16, 2011

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF
JURISDICTION

           On October 31, 2011, relator Harold Bowens filed a petition for writ of mandamus,

complaining the trial court has failed to rule on his post-conviction petition for writ of habeas

corpus. In 1985, relator was convicted of murder and was sentenced to life in prison. No appeal

was taken in this court. Therefore, relator’s felony conviction became final.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2011);

Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,



1
  This proceeding arises out of Cause No. 1985-CR-3726, styled State of Texas v. Harold Bowens, in the 290th
Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.
                                                                                   04-11-00784-CR


483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to

challenge a final felony conviction.”). Because the relief sought in relator’s petition relates to

post-conviction relief from an otherwise final felony conviction, we are without jurisdiction to

consider his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                            PER CURIAM


DO NOT PUBLISH




                                               -2-